       Case 6:20-cv-00465-ADA Document 60 Filed 03/16/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
DEVELOPMENT,

                 Plaintiff,              Civil Action No. 6:20-cv-465

           v.

MICROSOFT CORPORATION,

                 Defendant.




DEFENDANT’S SUPPLEMENTAL CLAIM CONSTRUCTION BRIEF REGARDING THE
              MEANING OF “TIME-AVERAGING INTERVAL”
          Case 6:20-cv-00465-ADA Document 60 Filed 03/16/21 Page 2 of 5




 Microsoft’s Proposed Construction            WSOU’s Proposed Construction
 an interval of time over which an average is time interval for the collected “data” to be
 taken                                        probative of the “at least one path”

       In construing this definition from the ’902 Patent specification, the parties agree that the

“interval” in “time-averaging interval” refers to an interval of time. Microsoft’s construction

reflects the plain meaning of “time-averaging” as used in the art, whereas WSOU’s proposal

eliminates the word “averaging” while importing extraneous language.

       The ’902 Patent specification confirms that the term “time-averaging,” consistent with

the plain language of the phrase, involves taking an average of a measure over some time period.

This term does not appear in the claims, and the specification uses it just once, defining “packet

loss rate” as “the fraction of packets that are lost over a suitable time-averaging interval.” See

’902 Patent, 3:45-49. The specification also discusses measuring “the fraction Wij of all packet

pairs (counted over a suitable averaging period),” id., 3:65-67 (emphasis added), illustrating that

time-averaging involves selecting a time interval, and the fraction of packets lost (an average)

may vary depending on the length of that interval. Finally, the specification repeatedly discusses

taking averages to estimate a packet loss rate. See, e.g., id., 6:58-67 (describing a computation of

“the average end-to-end loss rate”). These disclosures are consistent with the use of “time-

averaging” in the art, where the term is frequently used in connection with measuring packet loss

and other parameters on networks. See, e.g., Digital Fountain, Using DF Raptor® to Solve

Packet Loss in IPTV Networks (“DF Raptor”) (Ex. 7), at 10 (“[T]ime-averaging plays an

important role in measuring [packet loss]”); Dimitrios P. Pezaros, Network Traffic Management

for the Next Generation Internet (August 2005) (Ex. 8), at 39-40 (“[A]vailable bandwidth

definition requires time averaging of the instant utilization over the time interval of interest”).




                                                  1
          Case 6:20-cv-00465-ADA Document 60 Filed 03/16/21 Page 3 of 5




       In contrast, WSOU’s proposal attempts to import extraneous limitations from the

specification to define “time-averaging interval.” Specifically, WSOU improperly seeks to

define the “time-averaging interval” as “probative” of the “at least one path” recited in claims 1

and 6. But those claims says nothing about any such relationship. While the “probity” of a time

averaging interval or packet loss rates could have been defined in these claims, it is wholly

improper to import such a requirement into the phrase “time-averaging interval.” Indeed the

only use of “probative” in the specification is the general “observation . . . that information

collected at one link of the network, relating to losses of correlated pairs of packets, may be

probative of loss rates on other, downstream links of the network.” ’902 Patent, 3:30-33

(emphasis added). The use of the permissive “may” indicates that there is no requirement that

the collected data be probative of loss rates. See Cadence Pharm. Inc. v. Exela PharmSci Inc.,

780 F.3d 1364, 1369 (Fed. Cir. 2015); Prima Tek II, L.L.C. v. Polypap, S.A.R.L., 412 F.3d 1284,

1287 (Fed. Cir. 2005). And this passage references “links,” whereas the claim recites “at least

one path.” WSOU’s proposal would improperly transform a single example discussing a

possibility related to individual links, rather than the claimed “path,” into a requirement

concerning paths.




 DATED: March 16, 2021                     By: /s/ John W. McBride
                                               Barry K. Shelton
                                               Texas State Bar No. 24055029
                                               SHELTON COBURN LLP
                                               311 RR 620 S, Suite 205
                                               Austin, TX 78734
                                               Telephone: (512) 263-2165
                                               Fax: (512) 263-2166
                                               bshelton@sheltoncoburn.com

                                                 Of Counsel


                                                  2
Case 6:20-cv-00465-ADA Document 60 Filed 03/16/21 Page 4 of 5




                             Michael J. Bettinger
                             Irene Yang
                             SIDLEY AUSTIN LLP
                             555 California St., Suite 2000
                             San Francisco, CA 94104
                             Telephone: (415) 772-1200
                             Fax: (415) 772-7400
                             mbettinger@sidley.com
                             irene.yang@sidley.com

                             Richard A. Cederoth
                             John W. McBride
                             Richard M. Chen (pro hac vice pending)
                             Kevin R. Oliver (pro hac vice pending)
                             SIDLEY AUSTIN LLP
                             1 South Dearborn St.
                             Chicago, IL 60603
                             Telephone: (312) 853-7000
                             Fax: (312) 853-7036
                             rcederoth@sidley.com
                             jwmcbride@sidley.com
                             rchen@sidley.com
                             kevin.oliver@sidley.com

                             Attorneys for Defendant Microsoft Corporation




                              3
         Case 6:20-cv-00465-ADA Document 60 Filed 03/16/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that on March 16, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record as identified below.


                                                             /s/ John W. McBride
                                                             John W. McBride




                                                4
